Appeal from an order of the County Court of Clinton county, made September 19, 1938, denying relator’s application for a peremptory mandamus order requiring respondent to certify relator’s name to the Governor for computation of commutation and deduction of sentence, and dismissing a writ of habeas corpus. On November 6, 1929, relator was convicted of felony and sentenced to Elmira Reformatory. He was paroled July 22, 1931, on condition *1025that should he be convicted of crime while on parole he would be compelled to serve the balance of his “ term ” of five years in Elmira, in a penal institution, in addition to any sentence for the subsequent crime. On February 19, 1932, he was again convicted of felony, and sentenced to ten years in Clinton Prison. Thereupon the Commissioner of Correction transferred relator from Elmira Reformatory to Clinton Prison to serve the balance of the term unserved at Elmira, two years, eleven months, three days, before beginning the ten-year prison term. He was re-paroled during the balance of the Elmira term after one year, and began to serve the later term on February 19, 1933. Relator will not become eligible for parole until September 5,1939. Order unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.